ORDER

PER CURIAM.
Craig Abkemeier (Tenant) appeals the judgment of the Circuit Court of the City of St. Louis granting summary judgment to Gary Porter (Landlord). Tenant instituted the action to recover damages for the injuries he sustained when one of the concrete stairs leading up to his rental duplex collapsed underneath him. Tenant argues the trial court erred in granting Landlord’s motion for summary judgment because there is a genuine issue of material fact as to whether the stairs leading up to the two family duplex were part of the common area of the leased premises; because there is a genuine issue of material fact as to whether Landlord retained significant control of the leased prem*938ises; and because Tenant’s motion for a new trial and/or motion to reconsider should have been granted because the testimony in Landlord’s deposition constitutes newly discovered evidence and supports Tenant’s argument.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court granting the motion for summary judgment is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum opinion has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).